74 S.E.2d 331 (1953)
237 N.C. 155
HAWKINS
v.
SIMPSON et al.
No. 673.
Supreme Court of North Carolina.
January 30, 1953.
Schoch & Schoch, High Point, for plaintiff-appellant.
Jordan & Wright, Greensboro, for defendants-appellees.
DENNY, Justice.
G.S. § 1-180 provides that the trial judge "shall declare and explain the law arising on the evidence given in the case." The appellant, by exceptions and assignments of error based thereon, points out specifically wherein he contends the court in the *332 trial below failed to instruct the jury on the substantial features of the case.
An examination of the charge discloses that the trial court defined actionable negligence and proximate cause in general terms and then proceeded to give the contentions of the parties, instruct the jury as to the burden of proof and as to the measure of damages should the jury reach that issue. However, the court did not declare and explain the law arising on the evidence in the case. The plaintiff, a child twenty-seven months of age, was entitled, among other things, to have the court instruct the jury with respect to the duty imposed by law upon a motorist to avoid injuring children whom he may see, or by the exercise of reasonable care should see, on or near the highway. Hughes v. Thayer, 229 N.C. 773, 51 S.E.2d 488; Sparks v. Willis, 228 N.C. 25, 44 S.E.2d 343; Rea v. Simowitz, 225 N.C. 575, 35 S.E.2d 871, 162 A.L.R. 999; State v. Gray, 180 N.C. 697, 104 S.E. 647.
In the case of State v. Merrick, 171 N.C. 788, 88 S.E. 501, 505, Hoke, J., in speaking for the Court, said: "The authorities are at one in holding that, both in criminal and civil causes, a judge, in his charge to the jury, should present every substantial and essential feature of the case embraced within the issue and arising on the evidence, and this without any special prayer for instructions to that effect."
It has been repeatedly held by this Court that a statement of the contentions of the parties together with a bare declaration of the law in general terms is not sufficient to meet the requirements of the provisions of G.S. § 1-180. It is imperative that the law be declared, explained, and applied to the evidence bearing on the substantial and essential features of the case. State v. Brady, 236 N.C. 295, 72 S.E.2d 675; Howard v. Carman, 235 N.C. 289, 69 S.E.2d 522; State v. Washington, 234 N.C. 531, 67 S.E.2d 498; Chambers v. Allen, 233 N.C. 195, 63 S.E.2d 212; Martin Flying Service v. Martin, 233 N.C. 17, 62 S.E.2d 528; State v. Ardrey, 232 N.C. 721, 62 S.E.2d 53; State v. Herbin, 232 N.C. 318, 59 S.E.2d 635; State v. Sutton, 230 N.C. 244, 52 S.E.2d 921; State v. Fain, 229 N.C. 644, 50 S.E.2d 904; Lewis v. Watson, 229 N.C. 20, 47 S.E.2d 484; Ryals v. Carolina Contracting Co., 219 N.C. 479, 14 S.E.2d 531; Spencer v. Brown, 214 N.C. 114, 198 S.E. 630; Williams v. Eastern Carolina Coach Co., 197 N.C. 12, 147 S.E. 435; Nichols v. Champion Fibre Co., 190 N.C. 1, 128 S.E. 471.
The plaintiff is entitled to a new trial and it is so ordered.
New trial.